 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   SEPARATOR TECHNOLOGY SOLUTIONS Case No. 1:18-cv-01352-DAD-SAB
     US, INC.,
11                                  ORDER DIRECTING CLERK OF COURT
                Plaintiff,          TO CLOSE CASE AND ADJUST DOCKET
12                                  TO REFLECT VOLUNTARY DISMISSAL
           v.
13                                  (ECF No. 14)
     INSIGHT BREWING COMPANY, LLC,
14
                    Defendant.
15

16

17          On September 17, 2018, Plaintiff filed this action in the Fresno County Superior Court,

18 and on October 1, 2018, Defendant removed the case to the above-entitled court. (ECF No. 1.)

19 On December 19, 2018, Plaintiff filed a notice of voluntary dismissal with prejudice pursuant to
20 Rule 41(a)(1) of the Federal Rules of Civil Procedure. (ECF No. 14.)

21          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

22 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

23 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

24 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

25 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

26 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th
27 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

28 the parties are left as though no action had been brought, the defendant can’t complain, and the


                                                     1
 1 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 2 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 3          Accordingly, the Clerk of the Court is HEREBY DIRECTED to CLOSE the file in this

 4 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 5
     IT IS SO ORDERED.
 6

 7 Dated:     December 20, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
